Citation Nr: 1810863	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-26 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army and Army National Guard from September 1977 to September 1980, February 2007 to April 2007, May 2007 to June 2008, and September 2012 to October 2013 with additional service in the National Guard.  He served in Iraq from July 2007 to May 2008 and in Afghanistan from October 2012 to July 2013.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board remanded the case most recently in November 2016.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed right knee disability is likely the result of his active military service.

2.  A pre-deployment examination in May 2007 indicates that hypertension existed at the time of his May 2007 entry into active military service.

3.  The competent and probative evidence of record demonstrates that the Veteran's pre-existing hypertension underwent a permanent increase in severity during his third period of active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection are met for a right knee disability.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Hypertension was aggravated by the Veteran's active military service.  38 U.S.C. §§ 1110, 1111, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims are granted herein, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C. § 1111 (2012).  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1) (2017).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to . . . manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(b) (2017); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C. § 7104(c) (2012).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C. § 1111 on claims for service-connected disability:

[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service- connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (2012); see also 38 C.F.R. § 3.306 (2017); Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

Right Knee

Initially, the Board notes that there is some question of whether the Veteran's right knee disability pre-existed his May 2007 entrance onto active duty.  There was no examination report or notation of a right knee disability at the time of this entrance to active duty.  As such, there must be clear and unmistakable evidence that the Veteran had a pre-existing right knee disability on entrance to active duty in May 2007.  The Board finds that there is no such evidence.  Significantly, different VA examiners have come to different conclusions about whether the Veteran had such a pre-existing disability in May 2007.  This difference of opinion is, by definition, not unmistakable evidence.  As such, the Board cannot conclude that the Veteran's right knee disability pre-existed his May 2007 period of active duty and will not consider the claim on the basis of aggravation of a pre-existing disability.

With regard to a present disability, a January 2015 VA examiner diagnosed the Veteran with right knee strain.  The first element of Shedden/Caluza is met.

With regard to an in-service event, the Veteran's service treatment records indicate that he was diagnosed with and given a profile for bilateral patellofemoral pain syndrome.  The second element of Shedden/Caluza is also met.

The remaining question is whether there is a medical nexus between the Veteran's in-service right knee complaints and his current right knee disability.  

The Veteran was afforded several VA examinations to determine the etiology of his right knee disability.  A July 2008 VA examiner diagnosed the Veteran with right knee strain, but failed to provide an opinion on etiology.  The January/November 2015 examiner noted that his symptoms began in Iraq, but concluded that they had resolved and his current disability was a new knee strain.  However, the examiner failed to provide any rationale or cite to any evidence to support this conclusion.  Finally, the June/December 2017 VA examiner concluded that the Veteran's right knee injury started before his 2007 period of active duty, but failed to provide any clear and unmistakable evidence of this.  The Board's review of the medical evidence finds that it is not clear that he had a right knee injury on entrance to active duty in February 2007.  Significantly, he denied knee trouble or a trick or locked knee in several Reports of Medical History prior to 2007, including in August 2006, months before his February 2007 deployment.  In light of these deficiencies, none of the VA examinations or opinions of record are sufficient to deny the right knee claim.  

The remainder of the medical evidence includes medical and lay statements attesting to the onset of the Veteran's right knee strain in service.  Specifically, a February 2009 statement from a fellow service member, R. M., indicates that he witnessed the Veteran's knee give out during service.  Additionally, the Veteran's private physician provided a January 2009 letter noting that he has treated the Veteran since 2000 and that he observed an increase in the Veteran's symptoms during his deployment and that deployment results in significant physical stress that would cause such symptoms. 

The Board has considered remanding the claim to address the deficiencies in the VA opinions or to attempt to obtain a more thorough opinion from the January 2009 private physician.  However, as the medical and lay evidence indicates onset of right knee symptoms during the Veteran's 2007 period of active service, and in light of the January 2009 private physician's letter, the Board finds that the evidence is, at minimum, in equipoise regarding whether the Veteran's current right knee disability is related to his military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  The benefit of the doubt will be conferred in the Veteran's favor, and remand is not necessary.  The service-connection claim for a right knee disability is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hypertension

A May 2007 pre-deployment assessment notes the Veteran had a diagnosis of hypertension at that time and was taking medications for such.  In fact, earlier service treatment records note that he was first diagnosed with hypertension in 2003, well before his May 2007 entrance to active duty.  In light of this pre-deployment notation of hypertension, the presumption of soundness does not apply with respect to hypertension for the May 2007 to June 2008 period of active duty.  38 C.F.R. § 3.304(b) (2017).  The Board must next turn its consideration to whether the Veteran's pre-existing hypertension was aggravated by his military service.  As noted above, the presumption of aggravation applies where there is an increase in disability during active service.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017); see also Wagner, supra.

A May 2008 post-deployment assessment indicates that the Veteran believed his "health got worse" during his July 2007 to May 2008 deployment to Iraq.  In addition to this subjective assessment from the Veteran, the May 2008 service treatment record also notes that the Veteran was taking a blood pressure control medication (Toprol XL, 50mg) at that time that he did not take prior to his service in Iraq.  This contemporaneous statement and new medication support an increase in the Veteran's hypertension during his May 2007 to June 2008 period of active service.  This increase is also noted by the Veteran's private physician who treated him both before and after this deployment.  See K. B. S., D.O. statement, January 2009.  The Board finds that this evidence is sufficient to show an increase in severity during that period of service.  As such, the presumption of aggravation applies with respect to hypertension during the May 2007 to June 2008 period of active service.  38 U.S.C. § 1153 (2012); see also Wagner, supra.  As the presumption of aggravation applies, it must be shown by clear and unmistakable evidence that such aggravation was due to the natural progress of the Veteran's hypertension.  Id; see also VAOPGCPREC 3-03.

In the instant case, the Board finds there is no clear and unmistakable evidence to indicate that the aggravation of the Veteran's hypertension was due to the natural progress of the condition.  The most recent VA examination and opinion, obtained in June 2017, concluded that hypertension can be progressive in nature and that a worsening does not necessarily indicate aggravation beyond the natural progress of the disease.  The examiner further noted that one could argue that the Veteran's hypertension was worsened by his periods of non-active duty just as easily as one could argue that it was worsened by his periods of active duty.  However, the Board finds that this opinion does not rise to the level of clear and unmistakable evidence.  Significantly, the examiner only found that hypertension "can" be progressive, not that it always is or that it undebatably was in the Veteran's case.  In fact, his secondary conclusion that the arguments for and against in-service aggravation are equally easily made clearly demonstrates that there is no evidence rising to the level required to rebut the presumption of aggravation.  

Accordingly, the Board concludes that there is no clear and unmistakable evidence of record to indicate the increase in severity of the Veteran's hypertension was not due to his May 2007 to June 2008 period of active service.  As such, the Board finds that service connection for hypertension, based on aggravation, is warranted.  38 U.S.C. § 1153 (2012); Wagner, supra.


ORDER

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for hypertension is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


